Bloodworth, J.
Chester A. Williams, nineteen years of age, was killed by an explosion at a power-plant of the Western & Atlantic Kailroad Company, by which he was employed at the time as what is known as a “maintainer.” The first suit for this homicide was brought by Mrs. Jennie L. Williams, mother of the deceased. Demurrer was filed and sustained. • . In that ease the Supreme Court (142 Ga. 696, 83 S. E. 525) held: “Where suit was brought by a mother for the homicide of her son by a common carrier by railroad, the deceased son having been an employee of the railroad,'and a demurrer was filed to the petition on the ground that the father was not joined with the mother and was a necessary party plaintiff to the action (there being no personal representation of the deceased) since the passage of the railway employers' liability act of 1909 (Civil Code (1910), § 2782), it was not error to sustain such demurrer.”
The second suit was brought by Mrs. Jennie L. Williams and C. L. Williams, based, as was the former suit, upon the act referred to above. In their petition they alleged that they were the mother and the. father of Chester A. Williams; and the last paragraph of the petition was as follows: “That the plaintiffs bring this suit against the defendant for the negligent homicide of their spn, as hereinbefore alleged, and sue for the full value of his life, and lay their damages at the sum of. fifty thousand dollars, for which they ask judgment against the defendant.” At the appearance term the defendant filed a plea denying liability. When the case was called for trial on the 28th day of September, 1915, the defendant amended its plea , by alleging that at the time of the death of Chester A. Williams it was a common carrier by railroad engaged in commerce between the State of Georgia, the State of Tennessee, and other States of the United States, and that at that time Chester A. Williams was employed by the defendant' and was also engaged in «uch commerce. The trial proceeded; and when the evidence for plaintiff was in, the defendant moved the court for a nonsuit, “on the ground that the plaintiff had failed to prove the cause of action set forth in the petition, the specific ground of said motion being that the cause of action set forth in the petition-was filed and prosecuted under the employers’ liability act of the *728State of Georgia, while evidence disclosed that the injury was sustained while both the defendant and the decedent were engaged in interstate commerce; and upon the further ground that the evidence disclosed that the defendant had not been shown guilty of any negligence which caused the death of decedent.” Thereupon the plaintiffs offered to amend their petition by so changing the title of said ' case that it would read, “Mrs. Jennie L. Williams and C. L. Williams, as administratrix and administrator of the estate of Chester A. Williams, deceased, v. Western & Atlantic Eailorad Company;” and by alleging that the plaintiffs were the duly appointed personal representatives of the estate of Chester A. Williams, and that as such they had qualified, and that “said Jennie L. Williams, mother, and C. L. Williams, father, of the intestate, are the sole beneficiaries;” and by striking from the 12th paragraph above quoted the words, “and sue for the full value of his life,” and substituting in lieu of the stricken allegation the following: “and sue for the pecuniary value of the life of the deceased.” The court refused to allow this amendment, and sustained a motion for nonsuit. The plaintiffs filed a bill of exceptions pendente lite, ■ covering the rulings of the court in refusing to allow the amendment and in granting the order of nonsuit.
On the 23d of October, 1915, during the term at which the non-suit was granted, the plaintiffs presented to the trial judge a petition to set aside the order disallowing the amendment and the order granting a nonsuit, and to reinstate the case. The court refused the motion to reinstate, in the following words: “In this case I seriously doubt whether after granting the nonsuit it is matter of discretion to set aside the order; but [I think] that the motion ought to be determined as matter of law, and I put my refusal to grant the motion on the question that under the law I ought to refuse it.” The refusal to allow the proffered amendment, the grant of nonsuit, and the refusal to reinstate the case are all before us for review.
Chester A. Williams at the time of his death was a “maintainer” at the yards of the defendant in Fulton county, Georgia. A part of the work of a “maintainer,” as shown by the evidence, was to. keep up the telephones that connected the towers in which the men who handled the switch-levers worked, and that were used for the *729purpose of giving the léverinen information as to-the movement of. trains; and to look after the repairs to switches, signals, and targets, “which control the movements of all trains running over those tracks.” The evidence.also shows that all the trains passing over the tracks where 'the decedent' was “maintainer,” including all that went out of and came into Georgia on the track of the defendant, and trains “operated over the N., C. & St. L. and L. & N. Railroads, are all operated by .those switches- and run over those tracks.” As it was shown (Shanks v. Delaware &c. R. Co., 239 U. S. 551, 36 Sup. Ct. 188, 60 L. ed. 436; Pedersen v. Delaware &c. R. Co., 229 U. S. 146, 33 Sup. Ct. 648, 57 L. ed. 1125, Ann. Cas. 1914C, 153; St. Louis &c. Ry. Co. v. Seale, 229 U. S. 156, 33 Sup. Ct. 651, 57 L. ed. 1129, Ann. Cas. 1914C, 156) that the deceased and the defendant, at the time of the homicide, were both engaged in interstate commerce, it is held:
1. That the cause of action, if any, arises under the Federal employers’ liability act, and under the petition as filed “the ease pleaded was not proven and the case proven was not pleaded,” and the court properly granted the nonsuit. Toledo, St. L. &c. R., Co. v. Slavin, 236 U. S. 454-456 (35 Sup. Ct. 306, 59 L. ed. 671); Eng v. Southern Pac. Co., 210 Fed. 92; St. Louis &c. Ry. Co. v. Seale, supra.
2. Granting' that the proffered amendment was sufficient to change the suit to one under the Federal statute, the refusal to allow the amendment was not harmful to the plaintiffs, because, with such amendment allowed and the case proceeding under the Federal statute, there would have been no presumption of negligence against the railroad company, arising upon proof of injury to' the employee; and as there was no substantive proof that the defendant was guilty of any act of negligence, the nonsuit was proper. L. & N. R. Co. v. Kemp, 140 Ga. 657 (79 S. E. 558). See also Texas & Pacific Ry. Co. v. Barrett, 166 U. S. 617 (17 Sup. Ct. 707, 41 L. ed. 1136); Patton v. Texas & Pacific Ry. Co., 179 U. S. 658 (21 Sup. Ct. 275, 45 L. ed. 36.1); Looney v. Metropolitan R. Co., 200 D. S. 480 (26 Sup. Ct. 303, 50 L. ed. 564); Stepanovich v. Pittsburg & Baltimore Coal Co., 218 Fed. 604 (134 C. C. A. 362).
’ 3. As the court did not err in granting the nonsuit, it néces*730sarily follows that there was no error in failing to reinstate the óase. .

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.